 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    ROBERT W. JOHNSON,

 8                                  Plaintiff,               CASE NO. C19-1991-RSL

 9           v.
                                                             MINUTE ORDER
10    WESTERN UNION CORP., et al.,

11                                  Defendants.

12
            The following Minute Order is made at the direction of the Court, the Hon. Mary Alice
13
     Theiler, United States Magistrate Judge:
14
            Plaintiff’s application to proceed in forma pauperis (IFP) (Dkt. 1) is deficient. He indicates
15
     no income, sources of money, or other resources, and no expenses. Plaintiff must submit a revised
16
     IFP application within twenty (20) days of the date of this Order. The revised application must
17
     explain how plaintiff meets all basic monthly needs and expenses, including food, shelter,
18
     transportation, and utilities. Failure to comply may result in denial of IFP and/or dismissal.
19
            DATED this 9th day of December, 2019.
20
                                           WILLIAM M. MCCOOL, Clerk
21
                                                 By: s/ Michael Williams
22                                                      Deputy Clerk

23


     MINUTE ORDER
     PAGE - 1
